DETAILED ACTION
Claim Objections
Claims 1, 4, 9-11 and 19-20 are objected to because of the following informalities:  Each of the claims recites “angle in relative” that should be amended to read –angle relative-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2019/0080140 A1 to Lee et al (“Lee”).
As to claim 1, Lee discloses an optical fingerprint apparatus, applicable to an electronic device having a display screen, the optical fingerprint apparatus (See Fig. 7, 11A and 15) comprising:
a fingerprint sensor (ISS) comprising a sensing array with a plurality of optical sensing units, wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated, and to convert the light into fingerprint detection signals so as to obtain a fingerprint image of the finger (¶ 0072-0073);
(See Fig. 11A; The fingerprint sensor ISS is arranged at an angle of 20 degrees relative to an axis of the display screen.).
Lee fails to disclose the predetermined angle is in a range from -15 degrees to 15 degrees.  However, the office takes Official Notice such that it would have been obvious matter of design to change an angle of the fingerprint sensor to varying degrees while still yielding the same predictable results.  See MPEP 2144.05.II.  
As to claim 2, Lee discloses wherein the display screen is an OLED display screen comprising a plurality of display pixel units, and the finger above the OLED display screen is illuminated by some display pixel units of the OLED display screen to generate the light, wherein the light comprising reflected light of a surface of the finger (See Fig. 6; ¶ 0003, 0080).
As to claim 4, Lee discloses wherein the fingerprint sensor is a rectangle fingerprint sensor, the sensing array is distributed along an axis that is parallel to a long edge of the rectangle fingerprint sensor, and the display screen is arranged to have a short edge parallel to a ground plane when the electronic device is placed vertically, wherein the long edge of the rectangle fingerprint (See Fig. 11A).
As to claim 5, Lee discloses wherein the predetermined angle between the axis of the sensing array and the specific direction of the display screen is adapted to reduce Moire stripes in the fingerprint image or influence of a polarizer in the display screen on the light received by the fingerprint sensor (¶ 0102-0105).
As to claim 6, Lee discloses wherein the predetermined angle is about 15 degrees (See the rejection of claim 1 regarding the statement of Official Notice.).
As to claim 7, Lee discloses wherein the predetermined angle is determined according to a polarization direction of the polarizer (See Fig. 7, 14) in the display screen (See Fig. 11A).
As to claim 8, Lee discloses wherein the fingerprint sensor (See Fig. 16, ISS) has a first direction along the axis of the sensing array, and the optical fingerprint apparatus (See Fig. 16, FPCB1) has a second direction (X or Y) parallel to a particular edge of the optical fingerprint apparatus.
As to claim 9, Lee discloses wherein the first direction of the fingerprint sensor is parallel to the second direction of the optical fingerprint apparatus, and the optical fingerprint apparatus is arranged in such a manner that the second direction of the optical fingerprint apparatus has the predetermined angle in relative to the specific direction of the display screen (See Fig. 11A).
(See Fig. 20A).
As to claim 11, *** discloses wherein the first direction of the fingerprint sensor (See Fig. 16, ISS) has a first angle in relative to the second direction of the optical fingerprint apparatus (See Fig. 16, FPCB1), and the second direction of the optical fingerprint apparatus has a second angle in relative to the specific direction of the display screen (DPNL), wherein the first angle and the second angle cooperatively form the predetermined angle between the first direction of the fingerprint sensor and the specific direction of the display screen.
As to claim 14, Lee discloses further comprising a bracket (See Fig. 8, 21) and a flexible printed circuit (FPCB1), wherein the bracket is arranged on the flexible printed circuit to form an accommodating space, and the fingerprint sensor (ISS) is mounted on the flexible printed circuit and received in the accommodating space.
As to claim 15, Lee discloses further comprising a foam (See Fig. 8, 20), wherein the bracket (21) is attached to a lower surface of a middle frame (27) of the electronic device, the middle frame (See Fig. 15, 27) is arranged between the display screen (DPNL) and a back cover (103) of the electronic device, and is used for carrying components in the electronic device.
(See Fig. 7, 11A and 15), comprising:
a display screen (DPNL) comprising a plurality of display pixel units arranged along a first axis; and
an optical fingerprint apparatus (FPCB1) arranged under the display screen, the optical fingerprint apparatus comprising a fingerprint sensor (ISS) having a sensing array (¶ 0072), the sensing array comprising a plurality of optical sensing units distributed along a second axis having a predetermined angle in relative to the first axis of the display screen, the predetermined angle is substantially in a range from -20 degrees to 20 degrees, but not equal to 0 (See Fig. 11A);
wherein the optical sensing units are configured to receive light that is generated when a finger above the display screen is illuminated by part of the display pixel units, and to convert the light into fingerprint detection signals so as to obtain a fingerprint image of the finger (¶ 0072-0075, 0080).
Lee fails to disclose the predetermined angle is in a range from -15 degrees to 15 degrees.  However, the office takes Official Notice such that it would have been obvious matter of design to change an angle of the fingerprint sensor to varying degrees while still yielding the same predictable results.  See MPEP 2144.05.II.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 5.  .
(See Fig. 16).
As to claim 19, Lee discloses wherein the first direction of the fingerprint sensor is parallel to the second direction of the optical fingerprint apparatus, and the optical fingerprint apparatus is arranged in such a manner that the second direction of the optical fingerprint apparatus has the predetermined angle in relative to the first axis of the display screen (See Fig. 16).
As to claim 20, Lee discloses wherein the optical fingerprint apparatus is arranged in such a manner that the second direction of the optical fingerprint apparatus is parallel to the first axis of the display screen, and the first direction of the fingerprint sensor have the predetermined angle in relative to the second direction of the optical fingerprint apparatus (See Fig. 20A).   

Claims 3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2019/0080140 A1 to Lee et al (“Lee”) in view of US Patent Pub. 2019/0012512 A1 to He et al (“He”).
As to claim 3, Lee fails to disclose wherein the display screen is an LCD screen, and the finger above the LCD screen is illuminated by an excitation light source to generate the light, wherein the excitation light source is integrated 
He discloses a device (See Fig. 20) wherein the display screen is an LCD screen (433), and the finger above the LCD screen is illuminated by an excitation light source to generate the light, wherein the excitation light source (434) is integrated inside the optical fingerprint apparatus or arranged outside the optical fingerprint apparatus (See Fig. 20).  
At the time of filing, it would have obvious to one of ordinary skill in the art to have modified Lee with the teachings of He wherein the display screen is an LCD screen, and the finger above the LCD screen is illuminated by an excitation light source to generate the light, wherein the excitation light source is integrated inside the optical fingerprint apparatus or arranged outside the optical fingerprint apparatus, as suggested by He thereby similarly using known configurations for optical fingerprint sensors using light sources for illuminating a finger of a user.  
As to claim 12, He discloses further comprising an optical member (See Fig. 20, 617) arranged above the sensing array of the fingerprint sensor, wherein the optical member comprises a light directing layer (433c) for guiding the light to the sensing array, and a filter layer (433d) for filtering out ambient light that penetrates the finger.
As to claim 13, He discloses wherein the light directing layer comprises 
a collimator layer (See Fig. 20, 617) having a plurality of collimating units, each of the collimating units corresponds to a respective optical sensing unit of the sensing array; the collimating units are configured for allowing light having an incident angle corresponding to the collimating units to pass through and reach the optical sensing units, while attenuating light have other incident angles (See Fig. 20); or the light directing layer comprises a lens layer to guiding the light to be transmitted to the sensing array to obtain the fingerprint image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624